Citation Nr: 1620478	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.

2.  Entitlement to a higher initial rating for a left knee disability, rated as noncompensable until August 13, 2013 and 10 percent disabling thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, granted service connection for a left knee disability with an initial noncompensable rating and denied an increased rating for the previously service-connected right knee disability.  A subsequent rating decision in January 2014 increased the rating for the service-connected left knee disability to 10 percent, effective August 14, 2013.

This matter was previously before the Board in August 2014, when it was remanded to schedule a Board hearing at the RO via live videoconference.  The Veteran appeared at a hearing before the undersigned in November 2015.  A transcript of the hearing is of record.

TDIU is an element of the Veteran's appeal of the ratings assigned for his bilateral knee disability because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Board finds the April 2016 examination report internally inconsistent and inconsistent with the other evidence of record with respect to the functional impairment resulting from the Veteran's bilateral knee disability, which frustrates appellate review of the ratings assigned for the disability.  More specifically, the April 2016 examiner indicated the Veteran did not report knee flare-ups; however, the examination report clearly indicates the Veteran reported increased pain with changes in weather.  Flare-ups were previously noted by an August 2013 examiner and specifically attributed to weather changes; the Veteran also testified during the November 2015 hearing that he experiences flare-ups.  Further, the April 2016 examiner indicated there were no additional factors attributing to the Veteran's right knee disability, even though weakness was revealed during muscle strength testing.  Treatment reports also show the Veteran frequently falls due to the severity of his right knee disability.  Symptoms such as instability and incoordination were not reported or discussed by the April 2016 examiner.  The April 2016 examiner also noted there was not a history of recurrent effusion, although suprapatellar effusion was noted upon interpretation of x-rays conducted in conjunction with the examination, as well as prior x-rays in October 2008 and August 2011.

An examination report that does not address additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups is inadequate for rating purposes.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Review of the record indicates the Veteran clearly experiences additional functional impairment due to these factors.  Yet, these factors were not noted or discussed by the most recent examiner.  Thus, a new examination that fully and accurately assesses the current functional impairment resulting from the Veteran's bilateral knee disability is needed to determine the appropriate rating under the VA rating schedule given his reports of increased symptomatology, which are corroborated by treatment records.  

The Board notes that a remand in this case eliminates any potential due process concerns related to the non-issuance of a Supplemental Statement of the Case after additional evidence was received by the AOJ regarding the appeals of the ratings assigned for the Veteran's bilateral knee disability.  See 38 C.F.R. § § 19.31, 19.37 (2015).

The issue of entitlement to TDIU is inextricably intertwined with the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Further, this issue has not been addressed in a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination (with an examiner other than the examiner who performed the April 2016 VA examination) to determine the current severity of his service-connected bilateral knee disability.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

2.  Review the issue of entitlement to TDIU and issue a Statement of the Case.  Return the matter to the Board only if the Veteran perfects a timely appeal as to this issue. 

3.  Readjudicate the other issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and return the case to the Board.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

